FILE COPY

                                                                             NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES

                                    Court of Appeals
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                             100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                          January 10, 2014

      Hon. Scott P. Jones                           Hon. Moises R. Hernandez
      Brock Person Guerra Reyna                     Hernandez Law Firm
      17339 Redland Rd.                             P. O. Box 2999
      San Antonio, TX 78247                         Harlingen, TX 78551

      Hon. Jacqueline M. Stroh                      Hon. Roger W. Hughes
      Attorney at Law                               Adams & Graham
      10101 Reunion Place, Suite 600                134 E. Van Buren, Suite 301
      San Antonio, TX 78216                         P. O. Drawer 1429
                                                    Harlingen, TX 78551

      Re:       Cause No. 13-12-00583-CV
      Tr.Ct.No. 2006-CPC-92-B
      Style:    IN THE ESTATE OF MARIO GONZALEZ LIRA


              Enclosed please find copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
           County Court at Law No. 2
           Hon. Joe G. Rivera, County Clerk/Cameron
           Hon. J. Rolando Olvera, Presiding Judge, Fifth Administrative Judicial Region